Title: From Thomas Jefferson to Louis Guillaume Otto, 14 January 1787
From: Jefferson, Thomas
To: Otto, Louis Guillaume



Sir
Paris Jan. 14. 1787.

I have been honoured with your letter of Oct. 15. and thank you for the intelligence it contained. I am able to make you but an unequal return for it, your friends here being so much more in condition to communicate to you interesting intelligence. With respect to the affairs of Holland they do not promise arrangement. The interest which the King of Prussia takes in the affairs of the Stadholder seem to threaten an interruption of his cordiality with this country. The misunderstanding between the kings of Spain and Naples, and a projected visit of the latter to Vienna, with the known influence of his queen over him are matter for some jealousy.
As to domestic news, the assembly des Notables occupies all conversation. What will be the subjects of their deliberation is not yet declared. The establishment of provincial assemblies, tolerating the protestant religion, removing the internal barriers to the frontiers, equalizing the Gabels, sale of the kings domains, and in short every other possible reformation, are conjectured by different persons. I send you a pamphlet on the last assembly of Notables, from which ideas are formed as to what this will be. Possibly you may receive the same from some of your friends. I send you also what it is less likely you should get from them, because it is next to impossible to get it at all. That is a late memoire by Linguet which has produced his perpetual exile from this country. To these I add a report written by M. Bailly on the subject of the Hotel-dieu of Paris which has met a very general approbation. These are things for the day only. I recollect no work of any dignity which has been lately published. We shall very soon receive  another volume of mineralogy from M. de Buffon; and a 3d. vol. of the Cultivateur Americain is in the Press. So is a history of the American war by a Monsr. Soulés, the two first volumes of which, coming down to the capture of Burgoyne I have seen, and think better than any other I have seen. Mazzei will print soon 2. or 3. vols. 8vo. of Recherches historiques et politiques sur les etats unis d’Amerique, which are sensible.
We are flattered with the hope that the packet boats will hereafter sail monthly from Havre, the first being to sail on the 10th. of the next month. This is very desireable indeed: as it will furnish more frequent opportunities of correspondence between the two countries. If I can be made useful to you in any line whatever here, it will make me very happy; being with sincere esteem & respect, Sir, your most obedient & most humble servt.,

Th: Jefferson

